DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 and 08/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 12/11/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman et al., (hereinafter Kopelman), U.S. Publication No. 2011/0268123, in view of Mayer-Wolf et al., (hereinafter Mayer), U.S. Publication No. 2018/0287820.

As per claim 1, Kopelman discloses a network device [paragraphs 0006, 0029, 0062, a network device (communication devices such as routers, firewalls, general purpose computers, wireless communication devices, set-top boxes, etc)], comprising: 
a plurality of network interfaces that are configured to communicatively coupled with a plurality of network links [fig. 3, paragraphs 0024, 0031, 0052, 0066, 0071, a plurality of network interfaces that are configured to communicatively coupled with a plurality of network links a plurality of network interfaces that are configured to communicatively coupled with a plurality of network links (packet to be parsed may be received via a transmission over a point-to-point communication link)]; and 
a packet processor coupled to the plurality of network interfaces [fig. 2, 3, 8, paragraphs 0025, 0027, 0052, a packet processor coupled to the plurality of network interfaces (processor 470 for parsing a packet received via a transmission over a point-to-point communication link)], the packet processor including: 
a header parser configured to parse header information in the packets received via the plurality of network interfaces [paragraphs 0007, 0026, 0053, 0054, 0066, a header parser configured to parse header information in the packets received via the plurality of network interfaces (a packet processor is typically used to parse the packet; configured to parse the header)]; wherein the header parser comprises: 
a first parsing circuit that is configured to parse a first portion of a header of a packet and to prompt a programmable second parsing circuit to parse a second portion of the header, the first portion of the header having a header structure known to the first parsing circuit [fig. 4, 8, paragraphs 0007, 0036, 0053, 0054, 0056, 0066, a first parsing circuit that is configured to parse a first portion of a header of a packet and to prompt a programmable second parsing circuit to parse a second portion of the header, the first portion of the header having a header structure known to the first parsing circuit (first packet header analyzer 474 is able to analyze a packet header, … provided to the packet header parser 482; second packet header analyzer 478 is able to analyze the packet header, … provided to the packet header parser 482)], and 
the programmable second parsing circuit, the programmable second parsing circuit including i) configurable circuitry and ii) a memory to store control information that controls operation of the configurable circuitry to parse the second portion of the header [fig. 3, paragraphs 0029, 0056, 0066, the programmable second parsing circuit, the programmable second parsing circuit including i) configurable circuitry and ii) a memory to store control information that controls operation of the configurable circuitry to parse the second portion of the header (packet header analyzer 200 may also include a database 216, which may be a memory device; database 216 may include data indicating which portion of the packet should next be analyzed)].
Kopelman does not explicitly discloses a forwarding engine that is configured to determine egress network interfaces via which packets received via the plurality of network interfaces are to be transmitted.
However, Mayer teaches a forwarding engine that is configured to determine egress network interfaces via which packets received via the plurality of network interfaces are to be transmitted [fig. 1, 6, 8A, paragraphs 0027, 0030, 0040, 0062, 0065, a forwarding engine that is configured to determine egress network interfaces via which packets received via the plurality of network interfaces are to be transmitted (forwarding engine 210 is configured to, …, generate a portmap indicating to which one or more ports the packet is to be forwarded; ports 128 are for communicatively coupling to network links that interface with devices)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Kopelman by including a forwarding engine that is configured to determine egress network interfaces as taught by Mayer because it would provide the Kopelman's device with the enhanced capability of improving making bridging and/or routing decisions for forwarding packets [Mayer, paragraph 0024].

As per claim 2, Kopelman discloses the network device of claim 1, wherein: 
the first parsing circuit is further configured to generate an indication of a position, within a set of header information from the packet, at which the programmable second parsing circuit is to begin parsing [fig. 5, paragraphs 0026, 0035, 0040, 0054, the first parsing circuit is further configured to generate an indication of a position, within a set of header information from the packet, at which the programmable second parsing circuit is to begin parsing (packet header analyzer 154 may generate anchor information that includes the anchors that indicate the locations of fields; receive anchor information from either of the first packet header analyzer 474)]; and the programmable second parsing circuit is further configured to use the indication of the position in connection with parsing the second portion of the header [fig. 5, paragraphs 0026, 0035, 0040, 0054, 0056, programmable second parsing circuit is further configured to use the indication of the position in connection with parsing the second portion of the header (anchor information generated by the second packet header analyzer 474)].

As per claim 3, Kopelman discloses the network device of claim 1, wherein the first parsing circuit is configured to: 
determine, using information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [fig. 5, 8, paragraphs 0053-0055, determine, using information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (second packet header analyzer 478 is able to analyze the packet header)]; and 
selectively prompt the programmable second parsing circuit to parse the second portion of the header in response to determining that the programmable second parsing circuit is to parse the second portion of the header [paragraphs 0008, 0028, selectively prompt the programmable second parsing circuit to parse the second portion of the header in response to determining that the programmable second parsing circuit is to parse the second portion of the header (obtain indications of locations in a header of the data unit of one or more fields to be parsed wherein the header analyzer unit comprises programmable content)].

As per claim 4, Kopelman discloses the network device of claim 3, wherein the first parsing circuit is configured to: 
determine, using information parsed from the first portion of the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [paragraphs 0008, 0053, 0054, determine, using information parsed from the first portion of the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (packet header parser 482 may receive anchor information from either of the first packet header analyzer 474 and the second packet header analyzer 478)].

As per claim 5, Kopelman discloses the network device of claim 3, Kopelman does not explicitly discloses wherein the first parsing circuit is configured to: determine, using port information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header.
However, Mayer teaches determine, using port information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [paragraphs 0029, 0030, 0047, 0048, 0063, 0064, determine, using port information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (source port profile field 408 includes a source profile associated with the source port at which the packet was received)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Kopelman by determining, using port information parsed from the header of the packet as taught by Mayer because it would provide the Kopelman's device with the enhanced capability of improving making bridging and/or routing decisions for forwarding packets [Mayer, paragraph 0024].

As per claim 6, Kopelman discloses the network device of claim 3, wherein the first parsing circuit is configured to: 
determine, using header length information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [fig. 4, paragraphs 0036, 0049, determine, using header length information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (packet header information 220 are analyzed…, portions of sizes other than 64-bytes may be analyzed… the two portions may be different sizes)].

As per claim 7, Kopelman discloses the network device of claim 3, wherein the first parsing circuit is configured to: 
determine, using ethertype information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [fig. 4, paragraphs 0036, determine, using ethertype information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (the packet header information includes a layer 2 (L2) header field (e.g., an Ethernet header field))].
Furthermore, Mayer discloses determine, using ethertype information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [paragraphs 0046-0048, determine, using ethertype information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (analyzing an EtherType field within the header of the packet)].

As per claim 8, Kopelman discloses the network device of claim 3, wherein the first parsing circuit is configured to: 
determine, using information parsed from the second portion of the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [paragraphs 0008, 0053, 0054, determine, using information parsed from the second portion of the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (packet header parser 482 may receive anchor information from either of the first packet header analyzer 474 and the second packet header analyzer 478)].

As per claim 9, Kopelman discloses the network device of claim 1, wherein the programmable parsing second circuit comprises: 
a key generator configured to generate a key using information from the header [paragraphs 0028, 0029, 0049, 0050, 0062, a key generator configured to generate a key using information from the header (generation and parsing based on the header attribute information)]; 
a ternary content addressable memory (TCAM) comprising a plurality of TCAM entries, the TCAM configured to generate an index output that indicates a match of the key with one of the TCAM entries [paragraphs 0028, 0037, 0046-0050, a ternary content addressable memory (TCAM) comprising a plurality of TCAM entries, the TCAM configured to generate an index output that indicates a match of the key with one of the TCAM entries (number of TCAM entries utilized may depend on the key size)]; 
a memory device to store control information in memory entries corresponding to the TCAM entries, and to output a subset of the control information in a respective memory entry corresponding to the index output by the TCAM [paragraphs 0028, 0043, 0046-0048, a memory device to store control information in memory entries corresponding to the TCAM entries, and to output a subset of the control information in a respective memory entry corresponding to the index output by the TCAM (number of TCAM entries utilized may depend on the key size… the action taken or initiated may be determined by information stored in the packet parameter database)]; and 
configurable calculation hardware circuitry that is configured to perform calculation operations specified by the subset of control information output by the memory device [paragraphs 0031, 0062, 0067, configurable calculation hardware circuitry that is configured to perform calculation operations specified by the subset of control information output by the memory device (controller 212 may retrieve anchor information from the database 216 corresponding to the initial portion of the packet)].

As per claim 10, Kopelman discloses the network device of claim 1, wherein the programmable parsing second circuit comprises: 
a memory that stores machine readable instructions; and a processor coupled to the memory, the processor configured to execute the machine readable instructions stored in the memory [paragraphs 0008, 0027, 0040, 0052, 0076, a memory that stores machine readable instructions; and a processor coupled to the memory, the processor configured to execute the machine readable instructions stored in the memory (packet processor including memory)].

As per claim 11, Kopelman discloses the network device of claim 1, wherein: 
the packet processor comprises a packet processing pipeline having a plurality of pipeline stages; the forwarding engine is a first pipeline stage among the plurality of pipeline stages; and the header parser is a second pipeline stage among the plurality of pipeline stages [paragraphs 0043-0045, 0048, 0049, 0057, the packet processor comprises a packet processing pipeline having a plurality of pipeline stages (a multi-stage lookup process, a different portion of the packet header may be provided to the TCAM at each stage); the forwarding engine is a first pipeline stage among the plurality of pipeline stages; and the header parser is a second pipeline stage among the plurality of pipeline stages (portion of the packet header is to be provided to the TCAM in the next stage)].

As per claim 12, Kopelman discloses a method for processing packets in a network device [paragraphs 0006, 0029, 0045, 0062, a method for processing packets in a network device (method 400 for generating anchor information in a communication devices such as routers, firewalls, general purpose computers, wireless communication devices, set-top boxes, etc)], the method comprising: 
receiving a packet via a network interface of the network device [fig. 3, paragraphs 0024, 0031, 0052, 0066, 0071, receiving a packet via a network interface of the network device (packet to be parsed may be received via a transmission over a point-to-point communication link)]; 
parsing a header of the packet [paragraphs 0007, 0026, 0053, 0054, 0066, parsing a header of the packet (a packet processor is typically used to parse the packet; configured to parse the header)], including: 
parsing, by a first parsing circuit, a first portion of the header having a header structure known to the first parsing circuit, prompting, by the first parsing circuit, a programmable second parsing circuit of the network device to parse a second portion of the header [fig. 4, 8, paragraphs 0007, 0036, 0053, 0054, 0056, 0066, parsing, by a first parsing circuit, a first portion of the header having a header structure known to the first parsing circuit, prompting, by the first parsing circuit, a programmable second parsing circuit of the network device to parse a second portion of the header (first packet header analyzer 474 is able to analyze a packet header, … provided to the packet header parser 482; second packet header analyzer 478 is able to analyze the packet header, … provided to the packet header parser 482)], 
retrieving, by the programmable second parsing circuit, control information from a memory of the programmable second parsing circuit, the control information indicating operations to be performed in connection with parsing the second portion of the header [fig. 4, 8, paragraphs 0007, 0036, 0053, 0054, 0056, 0066, retrieving, by the programmable second parsing circuit, control information from a memory of the programmable second parsing circuit, the control information indicating operations to be performed in connection with parsing the second portion of the header (first packet header analyzer 474 is able to analyze a packet header, … provided to the packet header parser 482; second packet header analyzer 478 is able to analyze the packet header, … provided to the packet header parser 482)], and 
parsing, by the programmable second parsing circuit, the second portion of the header, including controlling configurable circuitry of the programmable second parsing circuit using the control information [fig. 3, paragraphs 0029, 0056, 0066, parsing, by the programmable second parsing circuit, the second portion of the header, including controlling configurable circuitry of the programmable second parsing circuit using the control information (packet header analyzer 200 may also include a database 216, which may be a memory device; database 216 may include data indicating which portion of the packet should next be analyzed)]; 
Kopelman does not explicitly discloses determining, by a forwarding engine, one or more egress network interfaces via which the packet is to be transmitted, the one or more egress network interfaces being determined using information parsed from the header by one or both of i) the first parsing circuit and ii) the programmable second parsing circuit; and transmitting the packet via the one or more one or more egress network interfaces determined by the forwarding engine.
However, Mayer teaches determining, by a forwarding engine, one or more egress network interfaces via which the packet is to be transmitted, the one or more egress network interfaces being determined using information parsed from the header by one or both of i) the first parsing circuit and ii) the programmable second parsing circuit; and transmitting the packet via the one or more one or more egress network interfaces determined by the forwarding engine [fig. 1, 6, 8A, paragraphs 0027, 0030, 0040, 0062, 0065, determining, by a forwarding engine, one or more egress network interfaces via which the packet is to be transmitted, the one or more egress network interfaces being determined using information parsed from the header by one or both of i) the first parsing circuit and ii) the programmable second parsing circuit; and transmitting the packet via the one or more one or more egress network interfaces determined by the forwarding engine (forwarding engine 210 is configured to, …, generate a portmap indicating to which one or more ports the packet is to be forwarded; ports 128 are for communicatively coupling to network links that interface with devices)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Kopelman by including a forwarding engine that is configured to determine egress network interfaces as taught by Mayer because it would provide the Kopelman's method with the enhanced capability of improving making bridging and/or routing decisions for forwarding packets [Mayer, paragraph 0024].

As per claim 13, Kopelman discloses the method of claim 12, further comprising: 
generating, by the first parsing circuit, an indication of a position, within a set of header information from the packet, at which the programmable second parsing circuit is to begin parsing [fig. 5, paragraphs 0026, 0035, 0040, 0054, generating, by the first parsing circuit, an indication of a position, within a set of header information from the packet, at which the programmable second parsing circuit is to begin parsing (packet header analyzer 154 may generate anchor information that includes the anchors that indicate the locations of fields; receive anchor information from either of the first packet header analyzer 474)]; and 
using, by the programmable second parsing circuit, the indication of the position in connection with parsing the second portion of the header [fig. 5, paragraphs 0026, 0035, 0040, 0054, 0056, using, by the programmable second parsing circuit, the indication of the position in connection with parsing the second portion of the header (anchor information generated by the second packet header analyzer 474)].

As per claim 14, Kopelman discloses the method of claim 12, further comprising: 
determining, by the first parsing circuit and using information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [fig. 5, 8, paragraphs 0053-0055, determining, by the first parsing circuit and using information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (second packet header analyzer 478 is able to analyze the packet header)]; 
wherein prompting, by the first parsing circuit, the programmable second parsing circuit of the network device to parse the second portion of the header comprises selectively prompting, by the first parsing circuit, the programmable second parsing circuit to parse the second portion of the header in response to determining that the programmable second parsing circuit is to parse the second portion of the header [paragraphs 0008, 0028, wherein prompting, by the first parsing circuit, the programmable second parsing circuit of the network device to parse the second portion of the header comprises selectively prompting, by the first parsing circuit, the programmable second parsing circuit to parse the second portion of the header in response to determining that the programmable second parsing circuit is to parse the second portion of the header (obtain indications of locations in a header of the data unit of one or more fields to be parsed wherein the header analyzer unit comprises programmable content)].

As per claim 15, Kopelman discloses the method of claim 14, wherein: 
determining whether the programmable second parsing circuit is to parse the second portion of the header comprises determining, using information parsed from the first portion of the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [paragraphs 0008, 0053, 0054, determining whether the programmable second parsing circuit is to parse the second portion of the header comprises determining, using information parsed from the first portion of the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (packet header parser 482 may receive anchor information from either of the first packet header analyzer 474 and the second packet header analyzer 478)].

As per claim 16, Kopelman discloses the method of claim 14, Kopelman does not explicitly discloses wherein: determining whether the programmable second parsing circuit is to parse the second portion of the header comprises determining, using port information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header.
However, Mayer teaches determining whether the programmable second parsing circuit is to parse the second portion of the header comprises determining, using port information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [paragraphs 0029, 0030, 0047, 0048, 0063, 0064, determining whether the programmable second parsing circuit is to parse the second portion of the header comprises determining, using port information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (source port profile field 408 includes a source profile associated with the source port at which the packet was received)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Kopelman by determining, using port information parsed from the header of the packet as taught by Mayer because it would provide the Kopelman's device with the enhanced capability of improving making bridging and/or routing decisions for forwarding packets [Mayer, paragraph 0024].

As per claim 17, Kopelman discloses the method of claim 14, Kopelman does not explicitly discloses wherein: 
determining whether the programmable second parsing circuit is to parse the second portion of the header comprises determining, using header length information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [fig. 4, paragraphs 0036, 0049, determine, using header length information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (packet header information 220 are analyzed…, portions of sizes other than 64-bytes may be analyzed… the two portions may be different sizes)].

As per claim 18, Kopelman discloses the method of claim 14, wherein: 
determining whether the programmable second parsing circuit is to parse the second portion of the header comprises determining, using ethertype information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [fig. 4, paragraphs 0036, determining whether the programmable second parsing circuit is to parse the second portion of the header comprises determining, using ethertype information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (the packet header information includes a layer 2 (L2) header field (e.g., an Ethernet header field))].
Furthermore, Mayer discloses determining whether the programmable second parsing circuit is to parse the second portion of the header comprises determining, using ethertype information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [paragraphs 0046-0048, determining whether the programmable second parsing circuit is to parse the second portion of the header comprises determining, using ethertype information parsed from the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (analyzing an EtherType field within the header of the packet)].

As per claim 19, Kopelman discloses the method of claim 14, wherein: 
determining whether the programmable second parsing circuit is to parse the second portion of the header comprises determining, using information parsed from the second portion of the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header [paragraphs 0008, 0053, 0054, determining whether the programmable second parsing circuit is to parse the second portion of the header comprises determining, using information parsed from the second portion of the header of the packet, whether the programmable second parsing circuit is to parse the second portion of the header (packet header parser 482 may receive anchor information from either of the first packet header analyzer 474 and the second packet header analyzer 478)].

As per claim 20, Kopelman discloses the method of claim 12, wherein retrieving the control information comprises: 
generating a key using information from the header [paragraphs 0028, 0029, 0049, 0050, 0062, generating a key using information from the header (generation and parsing based on the header attribute information)]; 
providing the key to a ternary content addressable memory (TCAM) that includes a plurality of TCAM entries; generating, by the TCAM, an index output that indicates a match of the key with one of the TCAM entries [paragraphs 0028, 0037, 0046-0050, providing the key to a ternary content addressable memory (TCAM) that includes a plurality of TCAM entries; generating, by the TCAM, an index output that indicates a match of the key with one of the TCAM entries (number of TCAM entries utilized may depend on the key size)]; and 
retrieving the control information from the memory using the index output from the TCAM [paragraphs 0028, 0037, 0046-0050, retrieving the control information from the memory using the index output from the TCAM (number of TCAM entries utilized may depend on the key size)].
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chilikin et al., U.S. Publication No. 2019/0044866 discloses retrieving packet parsing rules from a plurality of packet parsing rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469